Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner had found Applicant’s arguments regarding the user securing arrangement fully supporting said user so that the user’s legs do not support the weight of the user to be convincing on page 13-15 of the Remarks filed 4/08/2020 to be convincing.
The closest prior art of record Boldt (5,282,460) Boldt show a exoskeletal robotic device 30 (exoskeleton walker) having a rigid pelvic support member 32, 43 (see col. 7, lines 65-66) including a user securing arrangement (portion anterior to component 43), as shown in Boldt’s FIG. 1 and 2, configured and adapted for securely fastening the user to at least the pelvic support member 32, 43 to fully support and vertically suspend said user operationally at the pelvic region of the user when in stance mode (capable of snugly engaging to the user’s pelvis and to vertically support the user relative to the exoskeleton); a left and right leg (first leg .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785